             Case 19-10725-KHK     Doc 130-1 Filed 12/17/19 Entered 12/17/19 15:52:16        Desc
                                         Service List Page 1 of 2

INTERNAL REVENUE SERVICE               MARYLAND DEPARTMENT OF TAXATION   KANSAS DEPARTMENT OF TAXATION
P.O. BOX 9011                          301 W PRESTON ST                  PO BOX 758572
HOLTSVILLE, NY 11742                   BALTIMORE, MD 21201               TOPEKA, KS 66675-8572




MISSOURI DEPARTMENT OF TAXATION        VIRGINIA DEPARTMENT OF TAXATION   ELIZABETH A. BAUERNSHUB
301 WEST HIGH STREET                   P.O. BOX 1115                     5110 ALTHEA DRIVE
JEFFERSON CITY, MO 65101               RICHMOND, VA 23218-1115           ANNANDALE, VA 22003




JAMES K. GREER, JR.                    ROBERT J. JEFFERIS                JOHN H. DALY
14345 NORTHWEST 66TH ST                13156 PIEDMONT VISTA DRIVE        6525 JAY MILLER DRIVE
PARKVILLE, MO 64152                    HAYMARKET, VA 20169               FALLS CHURCH, VA 22041




NOEL A. NAYLOR                         AMTIS, INC.                       CRANDALL CONSULTING
6806 MURRAY LANE                       12124 HIGH TECH AVE., STE 150     1617 MERCER CT
ANNANDALE, VA 22003                    ORLANDO, FL 32817                 YELLOW SPRINGS, OH 45387




BRAD HARRIS                            CECELIA R. ABRAMS                 CONCUR TECHNOLOGIES
534 CRANBROOK PARK                     6337 RIVER DOWNS ROAD             1550 UTICA AVE., S.
GARLAND, TX 75043                      ALEXANDRIA, VA 22312              ST. LOUIS PARK, MN 55416



                                                                         CONCUR TECHNOLOGIES, INC.
                                                                         WORLD / NORTH AMERICAN
CHAMPION NETWORKS, LLC                 CITICARD COSTCO REWARDS
                                                                         HEADQUARTERS
1081 MERE POINT RD                     P.O. BOX 6500
                                                                         ATTN: LEGAL DEPARTMENT
BRUNSWICK, ME 04011                    SIOUX FALLS, SD 57117
                                                                         601 108TH AVE NE, SUITE 1000
                                                                         BELLEVUE, WA 98004



CJM WEALTH ADVISORS                    CSC LEASING                       CENTRIC BUSINESS SYSTEMS
11320 RANDOM HILLS RD, STE 250         6806 PARAGON PLACE, STE 170       PO BOX 75222
FAIRFAX, VA 22030                      RICHMOND, VA 23230                BALTIMORE, MD 21275-5222




VALIANT INTEGRATED SERVICES            GEORGE F. LYNCH JR. P.C.          PRICE WATERHOUSE COOPER
3940 RUFFIN ROAD, SUITE C              700 PRINCESS ST, STE 200          P.O. BOX 7247-6037
SAN DIEGO, CA 92123                    ALEXANDRIA, VA 22314              PHILADELPHIA, PA 19170-6037




CECELIA ABRAMS                                                           CATHEXIS CORPORATION
                                       REED SMITH
FOR THE ESTATE OF JOHN N. ABRAMS                                         3190 FAIRVIEW PARK DRIVE
                                       P.O. BOX 75318
6337 RIVER DOWNS ROAD                                                    SUITE 1050
                                       BALTIMORE, MD 21275-5318
ALEXANDRIA, VA 22312                                                     FALLS CHURCH, VA 22042




LEON RIOS                              COGENT COMMUNICATIONS             CORESITE, LP
13832 GREENDALE DRIVE                  2450 N. STREET, N.W.              P.O. BOX 74338
WOODBRIDGE, VA 22191                   WASHINGTON, D.C. 20037            CLEVELAND, OH 44194-4338
             Case 19-10725-KHK             Doc 130-1 Filed 12/17/19 Entered 12/17/19 15:52:16              Desc
                                                 Service List Page 2 of 2
ROBERT COULTER, ASSISTANT UNITED STATES
                                               WILLIAM BARR                            U.S. SECURITIES AND EXCHANGE
ATTORNEY
                                               ATTORNEY GENERAL OF THE UNITED STATES   COMMISSION
JUSTIN W. WILLIAMS UNITED STATES
                                               U.S. DEPARTMENT OF JUSTICE              JAY CLAYTON CHAIRMAN
ATTORNEY'S BUILDING
                                               950 PENNSYLVANIA AVENUE, NW             100 F ST NE
2100 JAMIESON AVE
                                               WASHINGTON, DC 20530-0001               WASHINGTON, DC 20549
ALEXANDRIA, VA 22314

G. ZACHARY TERWILLIGER UNITES STATES
ATTORNEY FOR THE EASTERN DISTRICT OF
                                               MARIA D. NELSON, CONTRACTING OFFICER,    RYAN D. MCCARTHY
VIRGINIA
                                               DCMA MANASSAS                           SECRETARY OF THE ARMY
JUSTIN W. WILLIAMS UNITED STATES
                                               14501 GEORGE CARTER WAY                 101 ARMY PENTAGON
ATTORNEY'S BUILDING
                                               CHANTILLY, VA 20151                     WASHINGTON, DC 20310-0101
2100 JAMIESON AVE
ALEXANDRIA, VA 22314


ANADELSA ECKLES                                CHRISTINE M. CRAWLEY                    LISA L. DELANEY
CONTRACTING OFFICER                            CONTRACTING OFFICER                     CONTRACTING OFFICER
GENERAL SERVICES ADMINISTRATION                MICC-FORT EUSTIS                        GSA/FAS/QVOCE
ONE WORLD TRADE CENTER, 55TH FLOOR             705 WASHINGTON BLVD., SUITE 126         401 WEST PEACHTREE STREET
NEW YORK, NY 10007                             FORT EUSTIS, VA 23604                   ATLANTA, GA 30308


MEGAN L. HELM
                                               EMILY W. MURPHY, CHIEF EXECUTIVE
SUPERVISORY CONTRACTING OFFICER                                                        T.S. MARSHALL & ASSOCIATES, INC.
                                               U.S. GENERAL SERVICES ADMINISTRATION
DEPT. OF VETERANS BENEFITS ADMIN, OFFICE                                               2030 WESTERN AVENUE
                                               1800 F STREET, NW
OF ACQUISITION                                                                         SUITE 312
                                               WASHINGTON, DC 20405
1800 G. STREET, N.W.                                                                   SEATTLE, WA 98121
WASHINGTON, D.C. 20006



ROBERT WILKIE,                                 INNOVATIVE EMERGENCY MGMT
                                                                                       GSA, MANAGEMENT SERVICES CENTER
SECRETARY OF VETERANS AFFAIRS                  2801 SLATER ROAD
                                                                                       400 15TH STREET, N.W., ROOM 2757
810 VERMONT AVE NW                             SUITE 110
                                                                                       AUBURN, WA 98001
WASHINGTON, DC 20571                           MORRISVILLE, NC 27560



AE STRATEGIES, LLC
                                                                                       U.S. ARMY
1616 ANDERSON ROAD
                                               AE STRATEGIES, LLC                      Attn: ARCHITECTURE INTEGRATION &
SUITE 227
                                               1751 PINNACLE DR                        MTG @ FORT EUSTIS
MCLEAN, VA 22102
                                               MCLEAN, VA 22102                        950 JEFFERSON AVENUE
                                                                                       FORT EUSTIS, VA 23604


U.S. TRUSTEE
                                               JACK I. FRANKEL
JOHN P. FITZGERALD, III                                                                JOSEPH A. GUZINSKI
                                               OFFICE OF THE U.S. TRUSTEE
OFFICE OF THE U.S. TRUSTEE - REGION 4                                                  OFFICE OF THE U.S. TRUSTEE
                                               1725 DUKE STREET, SUITE 650
1725 DUKE STREET                                                                       1725 DUKE STREET, SUITE 650
                                               ALEXANDRIA, VA 22314
SUITE 650                                                                              ALEXANDRIA, VA 22314
ALEXANDRIA, VA 2231
